Citation Nr: 1820444	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-60 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder (claimed as lung disease due to exposure to tear gas).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and R.C.


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1945 to August 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2015 and March 2016 rating decisions of the Department of Veterans Affairs in Nashville, Tennessee. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in February 2018.  A transcript of the hearing has been associated with the claims file.

A review of the file reveals that the Veteran submitted a private medical opinion regarding a lumbar spine disorder in January 2017.  Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local Regional Office.  The Veteran is advised that if he wishes to open a claim, he must do so using the prescribed form either in person or online (https://www.ebenefits.va.gov/ebenefits/).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Entitlement to service connection for a respiratory disorder (pneumonia) was lasted denied by the RO in an August 1954 rating decision.  The Veteran did not complete a timely appeal and that decision became final.

2.  Evidence received since the August 1954 rating decision was not previously submitted, and relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  The evidence is at least in relative equipoise as to whether the Veteran's COPD is related to service, to include gas chamber training. 


CONCLUSIONS OF LAW

1.  The August 1954 rating decision that denied entitlement to service connection for a respiratory disorder is final.  38 U.S.C. §§ 5109A, 7105 (2012); 38 C.F.R. §§ 3.105(a), 3.156, 20.1103 (2017).

2.  Evidence received since the August 1954 rating decision is new and material, and the Veteran's claim for service connection for a respiratory disorder is reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  When reasonable doubt is resolved in favor of the Veteran, the criteria for service connection for COPD have been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

By way of background, an August 1954 rating decision initially denied service connection for a respiratory disorder (pneumonia) on the basis that the Veteran did not have a diagnosed disability.  The Veteran did not appeal that decision and no new evidence was received within one year.  The decision became final.  Then in December 2015 and March 2016, the RO reopened the Veteran's claim and denied it on the basis that there was no disability.

Notwithstanding a determination by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A review of the record reveals that the Veteran has a current diagnosis of COPD with mild restriction.  As this evidence triggers VA's duty to assist, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

Thus, the claim for service connection for a respiratory disorder is reopened.


II.  Service Connection

The Veteran contends that he has a respiratory disorder as a result of service.  Specifically, at his Board hearing, he testified that during basic training he had to go through tear gas chambers and take off his gas mask as part of his training.  He testified that when he got out of the chamber, he fell to the ground where several other soldiers were laying.  He reported being sick off and on ever since that time.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Here, the evidence is clear that the Veteran has a current diagnosis of COPD with mild restriction.  See March 2017 VA examination report.  In addition, the Veteran has reported having to go through tear gas chambers and taking off his mask in-service.  As such, the first and second elements of service connection have been met.

With regard to the third, so-called "nexus" element, the Board notes that there are two medical opinions of record.  The March 2017 VA medical opinion is against the Veteran's claim.  Specifically, the examiner opined that the Veteran's COPD was less likely than not due to service as "the evidence of record seems to show acute respiratory illnesses many years after service, with a notable blood clot in 1979.  The records also show a smoking history of 1 PPD for 15 years."  However, in February 2018 the Veteran submitted a private medical opinion in support of his claim.  Specifically, the February 2018 private examiner, who has treated the Veteran for the past 10 years, opined "it is my professional opinion that [the Veteran's] COPD . . . is more likely than not related to exposure to the elements without proper protection as well as harmful chemicals while he was in the Army.  I think his smoking probably has a small contribution to this but I have honestly not seen anyone with COPD with less than a 20-40 year history of smoking and particularly not anyone who hasn't smoked in 50-60 years."

When considering these opinions and the specific facts of this Veteran's case, the Board finds that the evidence is in equipoise as to whether his COPD is related to service.  The Board resolves all reasonable doubt in favor of the Veteran.  As such, service connection for COPD is warranted.


ORDER

New and material evidence having been received, the claim for service connection for a respiratory disorder is reopened.

Entitlement to service connection for COPD is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


